This is an appeal by Lewis Earl Weiss from a decree of the Court of Common Pleas No. 3 of Philadelphia County disbarring him from the practice of law. The proceedings began with a complaint against appellant filed with the censors of the Philadelphia Bar Association. Hearings were held and testimony taken before the committee of censors, which then filed a petition in the court of common pleas for a rule on respondent to show cause why he should not be disciplined. An answer was filed and argument had by counsel for both petitioner and respondent before a special discipline court, consisting of five judges representing each of the five courts of Common Pleas of Philadelphia County. Four of the judges in an opinion filed decreed that respondent should be disbarred, and entered an order accordingly. The remaining judge, however, was of opinion that, although respondent's actions were "highly improper and reprehensible," a limited suspension from practice would be sufficient punishment.
We have carefully examined the record in this case and find ample evidence to warrant the conclusion reached by the majority members of the court in banc. The decree of the court below is affirmed on the majority opinion, which is printed at 20 Pa. D. C. 666 and need not be repeated here. Costs to be paid by appellant. *Page 417